840 A.2d 257 (2003)
178 N.J. 371
STATE of New Jersey, Plaintiff-Respondent,
v.
Kim R. BOGGIO, Defendant-Appellant.
Supreme Court of New Jersey.
December 1, 2003.
This matter having come before the Court on a grant of defendant's petition for certification, and the parties having informed the Court at oral argument that one of defendant's convictions for violating N.J.S.A. 39:4-50 was dismissed by order of the Lakewood Township Municipal Court dated July 21, 2003,
And the parties having agreed that the foregoing order of dismissal renders defendant's jury trial issue moot,
And good cause appearing;
IT IS ORDERED that insofar as it relates to defendant's claim of a right to trial by jury, the within appeal is dismissed as moot; and it is further
ORDERED that in light of the foregoing action, the remainder of defendant's appeal is dismissed on the ground that certification was improvidently granted.
The dismissal of defendant's appeal is without prejudice to his making an appropriate application to the trial court for resentencing in light of the July 21, 2003, order of the Lakewood Municipal Court.
Chief Justice PORITZ and Justices LONG, VERNIERO, LaVECCHIA, ZAZZALI, ALBIN, and WALLACE join in the Court's Order.